Citation Nr: 1612702	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder. 



REPRESENTATION

Veteran represented by:	Robert Lemley, Agent 



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to December 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board remanded this matter in December 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required with respect to the Veteran's claim.  

The record reflects that the Veteran has not been afforded a VA examination for his claimed psychiatric disability.  The Veteran's Service Treatment Records (STRs) support that he was diagnosed with and treated for alcoholism during service.  A treatment note dated November 1988 noted that the Veteran had limited insight into his alcohol problem.  However, it states that the Veteran had social action evaluations relating to his alcoholism, including an incident of driving under the influence, as well as domestic conflict with his spouse while he was intoxicated.  The examiner stated that the Veteran had cut his wife's clothes due to jealousy and cut his own arms to scare his wife one year prior.  Family history of psychiatric illness was positive, as the Veteran's father was likely an alcoholic.

In the Veteran's Substantive Appeal, he stated that while he was not diagnosed with a mental disorder during service, the alcoholism was his coping mechanism for an undiagnosed mental illness.  Therefore, he stated, the alcoholism is an indication that he indeed suffered from a mental disorder with onset during service.  The Board finds a VA examination necessary to opine as to the onset and etiology of the Veteran's mental disorder, in light of his STRs and contentions.

Further, the record reflects that the Veteran was hospitalized for suicidal ideation in August 2014 and February 2015 within the Omaha, Nebraska VA medical system.  On remand, outstanding medical records from the Omaha, Nebraska VA medical system from January 2014 to present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and any private medical records identified by the Veteran that are relevant to his claims.

In particular, obtain and associate with the claims file all outstanding medical records from the Omaha, Nebraska VA medical system from January 2014 to present, including all treatment notes relating to the Veteran's August 2014 and February 2015 hospitalizations for suicidal ideation.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following: 

(a)  Please identify all diagnosed acquired psychiatric disorders during the pendency of the appeal (since 2010), including but not limited to bipolar disorder, based on examination of the Veteran and review of all lay and medical evidence of record. 

(b)  Please state whether it is at least as likely as not (probability of 50% or more) that the diagnosed acquired psychiatric disorders were incurred as a result of service, had onset during service or are otherwise caused or aggravated by service.  

(c)  Please specifically consider the Veteran's STRs, including the November 1988 treatment note which diagnoses him with alcoholism.  Please also consider and respond to the Veteran's contention that his in-service diagnosis of alcoholism is an indicator that mental illness began during service, as the Veteran used alcohol as means to cope with an undiagnosed mental disorder.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2015) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's service connection claim for an acquired psychiatric disorder.  If the Veteran's claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last adjudication.  Allow an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




